The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Ms. Madhumita Datta (Reg. No.: 64561) on 04/14/2022.

IN THE CLAIMS:
Claims 6 and 18 are cancelled, Please amend Claims 1, 7-9, 12-17 and 19-20 as follows:

    PNG
    media_image1.png
    424
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    39
    576
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    661
    631
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    849
    623
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    68
    577
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    257
    605
    media_image6.png
    Greyscale


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates to improved error correction layout that is more tolerant to die failure in a memory sub-system.
The prior arts of record (Schmidt et al., US20140089760, as example of such prior arts) teaches device, methods, computer-readable media and system configurations for dividing error correcting code ("ECC'') codewords into portions and storing the portions among multiple die of non-volatile memory ("NVM"), however fail to teach the claimed specifics of:
 “dividing the plurality of codewords of the error correcting code into a plurality of segments, wherein the plurality of segments are distributed across a plurality of dies of the memory sub-system;
calculating an exclusive-OR (XOR) value based on the plurality of codewords;
applying respective shifts to the plurality of segments of the plurality of codewords to arrange the plurality of segments in a Latin Square (LS) layout spread across the plurality of dies in the memory sub-system, wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and wherein a codeword segment along a column or row of the LS layout is not repeated;” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 1.

“separating each codeword of the plurality of codewords into a plurality of segments, wherein the plurality of segments are distributed across the plurality of dies of the memory sub-system;
calculating an exclusive-OR (XOR) value based on the plurality of codewords;
applying respective shifts to the plurality of segments of the plurality of codewords to arrange the plurality of segments in a Latin Square (LS) layout spread across the plurality of dies wherein a codeword segment along a column or row of the LS layout is not repeated;” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 9.

“divide the plurality of codewords of the error correcting code into a plurality of segments, wherein the plurality of segments are distributed across a plurality of dies of the memory sub-system;
calculate an exclusive-OR (XOR) value based on the plurality of codewords; 
apply respective shifts to the plurality of segments of the plurality of codewords to arrange the plurality of segments in a Latin Square (LS) layout spread across a plurality of dies, wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and wherein a codeword segment along a column or row of the LS layout is not repeated;” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 17.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-5, 7-17, and 19-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111